Citation Nr: 0023252	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-17 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  His claims folder was later 
transferred to Chicago, Illinois.

The veteran requested a hearing before a member of the Board 
sitting in Tennessee.  However, he canceled this request by 
correspondence received by the RO in July 2000 indicating 
that he no longer wanted a hearing; thus, his appeal is 
properly before the Board for review.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a dislocated right shoulder in June 
1968.  The veteran did not initiate an appeal of the denial.

2.  Evidence submitted since the June 1968 denial bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  The veteran incurred a right shoulder injury during 
active duty, and he has submitted a medical statement 
relating a current right shoulder disability to that 
inservice injury.


CONCLUSIONS OF LAW

1.  The RO's June 1968 decision denying service connection 
for a right shoulder disability is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since June 1968 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for a right shoulder 
disability have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for a right shoulder disability is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a right 
shoulder disability.  The RO denied the veteran's initial 
claim in June 1968 on the basis that the evidence at that 
time did not show that there was a right shoulder disorder.  
The RO considered the veteran's service medical records and a 
VA examination report.  The veteran's service medical records 
documented an October 1967 fall from a tank that injured the 
veteran's right shoulder and the post-service VA examination 
included X-rays showing no evidence of abnormal bone or joint 
structure and a diagnosis of dislocation of the right 
shoulder without objective residuals at that time.  By a 
letter dated June 1968, the RO informed the veteran of the 
denial and the RO's decision is final.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).

Since the denial, the veteran has submitted pertinent medical 
documentation.  Specifically, the record now contains an X-
ray report that shows that the veteran does, in fact, have a 
right shoulder abnormality.  An X-ray taken of the right 
shoulder reflects that there were marked degenerative changes 
of the proximal humerus with narrowing of the glenohumeral 
joint space.  The examiner stated that these changes were 
consistent with severe degenerative joint disease.  He also 
noted a dense calcification adjacent to the coracoid process 
of the scapula.

According to an April 1997 letter from J.W. Thomas Byrd, 
M.D., the veteran had described a sensation of his shoulder 
coming out of the socket, but Dr. Byrd believed this was only 
grating created by the bone on bone contact associated with 
osteoarthritis of the right shoulder.  X-rays revealed that 
the veteran had a bony density anterior to the glenohumeral 
joint.  Dr. Byrd stated that arthroscopic debridement was 
unlikely to be of much benefit, and the veteran would have to 
avoid surgical intervention as long as his symptoms would 
tolerate. 

Zachary M. Hutchens, M.D., in an April 1997 clinical note, 
diagnosed the veteran as having right shoulder pain due to 
severe degenerative joint disease secondary to falling off a 
tank in Vietnam.  In a December 1997 clinical note, he noted 
that the veteran's "right shoulder has been messed up since 
the army, fell off a tank at that time."  Dr. Hutchens 
expressed his belief that the veteran would eventually need a 
total shoulder replacement.

The evidence is new because the evidence was not considered 
by the RO when it denied the veteran's claim in June 1968.  
Moreover, the evidence bears directly on whether the veteran 
has a right shoulder condition.  Because the RO denied the 
veteran's claim on the basis that he did not have any 
residuals of his right shoulder injury, the evidence is 
probative of the specific matter under consideration.  The 
Board further concludes that the evidence is so significant 
that it must be considered to fairly decide the merits of the 
claim.  As such, the claim must be reopened.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  When manifested to a compensable 
degree within one year of separation from service, arthritis 
may be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  To establish that his claim is well grounded, 
the veteran must produce medical evidence of a current 
disability; lay or medical evidence, whichever is 
appropriate, of an in-service disease or injury; and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997).

A review of the veteran's service medical records shows that 
he injured his right shoulder falling off of a tank in 
October 1967.  X-rays taken of the shoulder were negative, 
but the veteran reported to sick call a week later.  The 
veteran complained of recurrent right shoulder dislocation 
which he reported occurred up to four times a day.  No 
dislocation was noted on examination and the veteran was able 
to touch the opposite shoulder without difficulty.  He was to 
return as needed.  On separation examination in December 
1967, the veteran denied having a painful or "trick" 
shoulder, but indicated that he did have "occasional pain 
right shoulder."  Examination at the time was noted to be 
negative.

Based on the evidence received since the June 1968 denial, 
the Board finds the claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  There is medical evidence of a 
current right shoulder disability; evidence of an in-service 
injury to the right shoulder; and Dr. Hutchens April 1997 
diagnosis provides medical evidence of a nexus between the 
inservice injury and the current disability.  Thus, the Board 
finds that his claim of entitlement to service connection for 
a right shoulder disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  However, before the Board 
can proceed to the merits of the veteran's claim, the Board 
finds that additional development by the RO is needed.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right shoulder disability is reopened and found to be well 
grounded; to this extent only the appeal is granted.


REMAND

Once a veteran has submitted a claim that is well grounded, 
the VA has a duty to assist him in developing his claim.  In 
this case, the Board finds that VA assistance is necessary to 
further develop the record in order to fairly decide the 
veteran's claim.

The evidence which appears to be supportive of the veteran's 
claim is outlined above.  However, Dr. Hutchens' opinion does 
not appear to have been based on a review of the entire 
record.   In Swann v. Brown, 5 Vet. App. 177, 180 (1993), the 
United States Court of Appeals for Veterans Claims held that, 
without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  See also Black v. Brown, 5 
Vet. App. 177, 180 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).

Accordingly, the Board finds that the veteran should be 
afforded a VA evaluation to determine whether, based on a 
review of the entire record, the veteran's current right 
shoulder disability is likely related to service.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board may not refute expert medical conclusions in the record 
with its own unsubstantiated medical conclusions; if the 
medical evidence of record is insufficient, or of doubtful 
weight or credibility, the Board may supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises in its decisions).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After obtaining the necessary 
authorization, the RO should associate 
any additional private records concerning 
the veteran's right shoulder disability 
that are not currently of record.

2.  After the above records have been 
associated, the veteran should be 
afforded a VA orthopedic examination.  
The examiner is requested to review the 
veteran's claims folder, including the 
service medical records.  The examiner 
should state whether it is at least as 
likely as not that a current right 
shoulder disability to include 
osteoarthritis is due to the injury to 
the veteran's right shoulder in October 
1967 or otherwise to the veteran's 
military service.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination, and all indicated special 
studies and tests should be accomplished.  
The examiner should express the rationale 
on which the opinion is based.

3.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

4.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the veteran's 
claim.  If the RO's determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of the REMAND is to obtain additional medical 
information.  The veteran is hereby notified that a failure 
to report for his scheduled examination may result in the 
denial of his claim.  At this juncture, however, the Board 
intimates no opinion, favorable or unfavorable, as to the 
merits of this claim.  The veteran may submit additional 
evidence in support of his claim; however, no further action 
is necessary unless otherwise notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



